Citation Nr: 0516940	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-22 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for allergic rhinitis and 
sinusitis.  

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for generalized anxiety 
disorder with insomnia, nightmares, memory loss/impaired 
concentration and panic attacks, claimed as due to an 
undiagnosed illness.  

3.  Whether new and material evidence has been received which 
is sufficient submitted to reopen a previously denied claim 
of entitlement to service connection for fatigue with 
generalized musculoskeletal strain, arthralgias and mylagias, 
claimed as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Minneapolis, Minnesota (the RO).   

Procedural History

The veteran served on active duty from July 1983 until 
January 1992.  Service in Southwest Asia between January 1991 
and May 1991 is indicated by the evidence of record.  

In December 1992 the RO received the veteran's original 
claims of entitlement to service connection of allergic 
rhinitis and sinusitis; generalized anxiety disorder with 
insomnia, nightmares, memory loss/impaired concentration and 
panic attacks, claimed as due to an undiagnosed illness; and 
fatigue with generalized musculoskeletal strain, arthralgias 
and mylagias, claimed as due to an undiagnosed illness.  A 
December 1993 VA rating decision denied the veteran's claims, 
and he initiated an appeal.  

In December 2000, the Board denied  the veteran's claim of 
entitlement to service connection of allergic rhinitis and 
sinusitis and the claim of entitlement to generalized anxiety 
disorder with insomnia, nightmares, memory loss/impaired 
concentration and panic attacks.  The veteran's claim of 
entitlement to service connection of fatigue with generalized 
musculoskeletal strain, arthralgias and mylagias claimed as 
due to an undiagnosed illness was remanded to the RO for 
additional development.  

In a November 2001 Supplemental Statement of the Case (SSOC) 
the RO again denied the veteran's claim of entitlement to 
service connection of fatigue with generalized 
musculoskeletal strain, arthralgias and mylagias, claimed as 
due to an undiagnosed illness.  In November 2001 
correspondence from the veteran, he advised that he wished to 
withdraw his pending appeal on this matter.  

In May 2002, the RO received the veteran's request to reopen 
his claims of entitlement to service connection for allergic 
rhinitis and sinusitis; generalized anxiety disorder with 
insomnia, nightmares, memory loss/impaired concentration and 
panic attacks, claimed as due to an undiagnosed illness; and 
fatigue with generalized musculoskeletal strain, arthralgias 
and mylagias, claimed as due to an undiagnosed illness.  The 
December 2002 rating decision denied the veteran's requests 
to reopen his previously denied claims.  The veteran 
disagreed with the December 2002 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in August 2003.

Other issues

Also in May 2002, the veteran requested that his previously 
denied claim of entitlement to service connection for 
bleeding gums and a dental condition be reopened.  A review 
of the record indicates that the RO has not adjudicated the 
veteran's request to reopen that claim.  Accordingly, the 
matter is referred to the RO for appropriate action.  

In September 2003, the veteran submitted a medical record 
directly to the Board.  The medical record pertains to a 
diagnosis of gynecomastia.  Gynecomastia is not a condition 
that is the subject of the current issues on appeal, and it 
does not appear that the matter had been previously raised 
with the RO.  It thus appears that the veteran is attempting 
to file a claim for service connection for gynecomastia.  
This matter is also referred to the RO for appropriate 
action.  



FINDINGS OF FACT

1.  In December 2000, the Board denied the veteran's claim of 
entitlement to service connection of allergic rhinitis and 
sinusitis and his claim of entitlement to service connection 
for generalized anxiety disorder with insomnia, nightmares, 
memory loss/impaired concentration and panic attacks.    

2.  The evidence received since December 2000 regarding the 
claims of entitlement to service connection of allergic 
rhinitis and sinusitis and generalized anxiety disorder with 
insomnia, nightmares, memory loss/impaired concentration and 
panic attacks does not relate to an unsubstantiated fact 
necessary to substantiate the claim.  

3.  In November 2001, the RO denied the veteran's claim of 
entitlement to fatigue with generalized musculoskeletal 
strain and arthralgias and mylagias, claimed as secondary to 
an undiagnosed illness.  Although an appeal had been 
perfected, the veteran withdrew that appeal in November 2001.  

4.  The evidence received since November 2001 regarding the 
claim of entitlement to service connection of fatigue with 
generalized musculoskeletal strain and arthralgias and 
mylagias claimed as secondary to an undiagnosed illness does 
not relate to an unsubstantiated fact necessary to 
substantiate the claim.  


CONCLUSIONS OF LAW

1.  The December 2000 Board decision denying the veteran's 
claims of entitlement to service connection of allergic 
rhinitis and sinusitis and generalized anxiety disorder with 
insomnia, nightmares, memory loss/impaired concentration and 
panic attacks claimed as due to an undiagnosed illness is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104,  
20.1100 (2004).

2.  The November 2001 RO decision denying the veteran's 
claims of entitlement to service connection of fatigue with 
generalized musculoskeletal strain, arthralgias and mylagias 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104,  20.1103 (2004).

3.  New and material evidence has not been received, and the 
veteran's claims of entitlement to service connection of 
allergic rhinitis and sinusitis; generalized anxiety disorder 
with insomnia, nightmares, memory loss/impaired concentration 
and panic attacks claimed as secondary to an undiagnosed 
illness; and fatigue with generalized musculoskeletal strain, 
arthralgias and myaligias are not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The procedural history of this case has been set out above.  
The veteran is currently requesting that his previously 
denied claims entitlement to service connection for allergic 
rhinitis and sinusitis; generalized anxiety disorder with 
insomnia, nightmares, memory loss/impaired concentration and 
panic attacks; and fatigue with generalized musculoskeletal 
strain, arthralgias and mylagias be reopened.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Quartuccio specifically 
applies to cases in which the submission of new and material 
evidence is involved.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2003).  The Board observes that the veteran was 
notified by means of the December 2002 RO rating decision and 
by the April 2003 statement of the case (SOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in July 
2002 which was specifically intended to address the 
requirements of the VCAA.  The letter explained in detail the 
evidence needed to establish that new and material evidence 
had been submitted sufficient to reopen the veteran's claims 
of entitlement to service connection.  The letter notified 
the veteran that in order to reopen his claims he must 
provide evidence that had "not been considered before" and 
that does not "support the same point as earlier evidence" 
in order to be "considered new".  The veteran was further 
advised that the evidence must "apply to the specific issue 
that you are claiming" in order to be material.  Further the 
veteran was advised that the evidence "must be new and 
material" that is to say, must meet both of these 
requirements.  Thus the VCAA letter from the RO along with 
the SOC not only notified the veteran of the evidence already 
of record, but also notified him specifically of the 
additional evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2003).  In the July 
2002 VCAA letter, the veteran was informed that VA would 
obtain any VA treatment records and would make reasonable 
efforts to get any private medical records identified by the 
veteran and accompanied by an appropriate release.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2003).  
The July 2002 VCAA letter asked the veteran to describe any 
additional information he wanted VA to obtain.  Further, the 
letter advised the veteran that he was responsible to sign a 
release to give VA the authority to request documents from 
private healthcare providers.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2003).  The July 2002 letter included notice 
that the veteran should notify VA about "any other 
evidence" that existed which would support his claim.  The 
Board believes that this request substantially complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that July 2002 letter expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The Board additionally notes that the fact that the 
veteran's claim was adjudicated by the RO in December 2002, 
prior to the expiration of the one-year period following the 
July 2002 notification of the veteran of the evidence 
necessary to substantiate his claim, does not render the RO's 
notice invalid or inadequate.  The enacted Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, 
(Dec. 16, 2003) [to be codified at 38 U.S.C. §  ____], made 
effective from November 9, 2000, specifically addresses this 
issue and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit VA from making 
a decision on a claim before the expiration of the one-year 
period referred to in that subsection.  

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The one year period has since elapsed.  In 
addition, the notice was sent prior to adjudication of the 
issue by the RO.  Therefore, the Board finds that the veteran 
was notified properly of his statutory rights.

Additionally, the December 2002 original unfavorable 
adjudication by the Agency of Original Jurisdiction (RO) 
occurred after the provision of appropriate VCAA notice in 
the form of the July 2002 letter.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claims.  See 38 C.F.R. § 3.103 (2004).  The 
veteran was advised of his options for presenting personal 
testimony and advised VA in his August 2003 appeal that he 
did not want a hearing.  Finally, the Board notes that in 
February 2005 it received a letter from the veteran 
requesting the status of his appeal.  The letter was 
associated with the veteran's claims folder and a response 
was sent to him by VA in a letter dated February 25, 2005.  

Pertinent law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - undiagnosed illnesses 

The veteran's service records reflect that he served in the 
Southwest Asia Theater of operations from January 1991 to May 
1991.  

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, Title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to Title 38, United States Code.  That 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a new regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides as 
follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) Fatigue; (2) Signs or symptoms involving skin; (3) 
Headache; (4) Muscle pain; (5) Joint pain; (6) Neurologic 
signs or symptoms; (7) Neuropsychological signs or symptoms; 
(8) Signs or symptoms involving the respiratory system (upper 
or lower); (9) Sleep disturbances; (10) Gastrointestinal 
signs or symptoms; (11) Cardiovascular signs or symptoms; 
(12) Abnormal weight loss; (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.


(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.

See 38 C.F.R. § 3.317 (2004)

Finality/new and material evidence

In general, unappealed decisions of the Board and the RO are 
final.  See 38 U.S.C.A. §§  7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103 (2004).  Pursuant to 38 U.S.C.A. 
§ 5108, a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in May 2002, his claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2004).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

A common factual background will be presented for the three 
issues on appeal.  

Evidence of Record at the time of the December 2000 Board 
denial and November 2001 RO denial

The veteran's service medical records have been associated 
with his claims folder.
The veteran's service medical records are devoid of any 
complaints, findings, treatment or diagnoses with respect to 
generalized anxiety, insomnia, nightmares, memory loss, panic 
attacks, septal deviation, rhinitis, sinusitis, fatigue or 
generalized muscle pain.

In July 1991, the veteran specifically denied fatigue.  He 
also specifically denied swollen or painful joints; ear, 
nose, or throat trouble; chronic or frequent colds; 
sinusitis; depression or excessive worry; loss of memory or 
amnesia or any sort of nervous trouble in his November 1991 
medical history. The accompanying separation examination 
report shows no relevant abnormalities.

Treatment records from S.T. M., M.D., dating from May 1992 to 
March 1993, show treatment for various complaints.  In May 
1992, the veteran complained of the initial onset of 
sneezing, runny nose, itchy eyes and coughing.  He was 
diagnosed with nonallergic rhinitis, possible vasomotor 
rhinitis with a possibility of resolving bronchospasm.  In 
August 1992, the veteran complained of insomnia and 
nightmares since his service in Saudi Arabia.  Examination of 
the veteran revealed no abnormalities.  A battery of lab 
tests was ordered and it was recommended the veteran lose 
weight and exercise in the meantime.  In February and March 
1993, the veteran was treated for possible right knee 
internal derangement or chondromalacia after injuring his 
knee at work.

During a June 1993 VA general medical examination, the 
veteran complained of frequent bouts of a hacking cough since 
his return from Saudi Arabia in May 1991.  His cough was not 
accompanied by expectoration, shortness of breath or 
wheezing.  One year before the examination, he first 
developed nose stuffiness and sneezing spells with some 
frontal headaches.  He also complained of night sweats, 
constant fatigue and some bleeding from his gums when 
brushing his teeth, all since his return from Saudi Arabia.  
The examiner diagnosed morbid obesity and dry cough and 
fatigue without clinical findings.

Specialist examinations were also completed in June 1993.  An 
ear, nose and throat (ENT) examination report notes that the 
veteran had a deviated nasal septum to the right.  A VA 
psychiatric examination report shows that the veteran gave a 
history of alcohol abuse.  In March 1993 he was charged, for 
the second time, with driving while intoxicated (DWI).  At 
the time of the examination, the veteran denied nightmares 
and indicated that he slept well.  He was diagnosed with a 
mild generalized anxiety disorder.

A March 1996 VA general medical examination included the 
veteran's report of exposure to fumes, oil and smoke in 
Southwest Asia.  He complained of a nagging dry cough and 
fatigue that had a gradual onset 6 months after his 
discharge.  He also complained of night sweats and insomnia.  
There were no pertinent findings.  He was assessed with 
nonproductive cough of uncertain etiology and without obvious 
precipitating cause; fatigue that was thought to be a 
probable reflection of his morbid obesity and situational 
factors.  He was also diagnosed with night sweats. The 
examiner opined that these were clearly psychogenic in 
origin.  The examiner further opined that a battery of tests 
had been ordered to exclude other causes for the veteran's 
symptoms.  However, at that time there was no suggestion that 
he had an organic etiology other than his obesity with 
consequent fatigue.  

In a May 1996 addendum to the March 1996 VA examination 
report, the examiner indicated that he had reviewed the 
veteran's claims files and found no relevant complaints 
before, during or after the veteran's service in the Persian 
Gulf.

An August 1996 VA psychiatric examiner noted that the 
veteran's claims file was not present for review.  At that 
time, the veteran complained of becoming fatigued after his 
return from Saudi Arabia, of premorbid expectations, and of a 
mild dissociative phenomenon.  The examiner noted symptoms of 
mild depression and said that the veteran was prone to 
develop physical symptoms in response to emotional distress.  
He was diagnosed with a mild generalized anxiety disorder.

An August 1996 VA general medical examination report revealed 
the veteran's complaints of fatigue and occasional memory 
loss.  The veteran gave a history of fatigue and panic 
attacks since July 1991.  His memory loss had its onset in 
January or February.  He was diagnosed with exogenous 
obesity.  The examiner noted that the veteran's other 
conditions were not supported by the available evidence and 
that there was no specific pathophysiologic condition that 
could be documented.

The veteran's mother, in an October 1996 statement, indicated 
that her son stayed with her a week in June 1991.  At the 
time he was reportedly very fatigued.  She further stated 
that the veteran would suddenly become very quiet during 
conversations and would leave the room, only to return 5 to 
10 minutes later.  He continued to visit her once a year 
thereafter and continued to have insomnia.  He also 
complained of achy and sore joints.

A June 1999 VA examination determined that fatigue may be 
secondary to an undiagnosed illness.  Arthlagias and mylagias 
were noted in the veteran's shoulders, trapezius muscle, 
neck, upper back and area of the scapula.  Range of motion in 
all joints was noted to be full.  Muscle strain was 
diagnosed.  The examination also included a diagnosis of 
allergic rhinitis, well controlled.  

An August 1999 VA sinus examination confirmed the diagnosis 
of allergic and chronic rhinitis.  The examiner made a 
specific conclusion that as a specific diagnosis was made, 
this disease was not related to an undiagnosed illness.  

An August 1999 VA psychiatric examination included a final 
diagnosis of mild generalized anxiety disorder and adjustment 
reaction characterized by depression "secondary to his legal 
problems and the breakup of his relationship with his 
girlfriend."  No memory or concentration difficulties were 
noted by the examiner.  The veteran reported approximately 4 
panic attacks a week, but did not report any nightmares.  

An August 1999 VA neuropsychological examination included the 
veteran's reports of memory loss.  Specifically, the veteran 
reported the inability to remember people's names or 
addresses and black-outs while driving to work.  The examiner 
concluded that objective testing provided no clinical, 
objective indication of memory loss or clinically significant 
emotional dysfunction.  

An August 1999 statement from the veteran's girlfriend 
indicated that she believed that the veteran suffered from 
anxiety attacks, sleeplessness, memory loss, panic attacks, 
fatigue and sore joints.  

The December 2000 Board decision

In the December 2000 Board decision, service connection for 
chronic and allergic rhinitis was denied.  The Board noted 
that although the veteran had been diagnosed with chronic and 
allergic rhinitis and sinusitis, there was no evidence of an 
in-service incurrence and no evidence of any in-service 
injury which was related to the current diagnosis, including 
the veteran's Southwest Asia service.  

The veteran's claim of entitlement to service connection of 
generalized anxiety disorder with insomnia, nightmares, 
memory loss/impaired concentration and panic attacks, 
including as secondary to an undiagnosed illness, also was 
denied.  The Board noted that although the veteran had been 
diagnosed with generalized anxiety disorder, the evidence of 
record did not include evidence of an in-service incurrence 
of the disorder or of the claimed symptoms of anxiety; and 
the evidence of record did not include competent medical 
evidence linking any current disability to any disease in 
service or any incident in service, including as due to an 
undiagnosed illness due to service in Southwest Asia.  

The veteran did not appeal the Board's decision  to the 
Court.  The Board decision is therefore final as to the two 
issues decided therein.  See 38 C.F.R. § 20.1100 (2004).  

The November 2001 SSOC

In December 2000 the Board remanded the veteran's claim of 
entitlement to service connection of fatigue and generalized 
muscle pain for additional development, to include having the 
RO contact the veteran to ascertain whether there were 
additional medical records pertaining to the claim, and 
scheduling the veteran for a VA examination.  

In June 2001, the veteran was accorded a VA Persian Gulf 
examination.  With respect to the matter of fatigue and 
muscle pain the veteran endorsed both symptoms.  The veteran 
stated that he worked the night shift at the Post Office six 
days a week, sorting letters.  He had not taken a vacation in 
three years.  Physical examination was pertinently negative; 
the veteran was described as obese.  The VA examiner noted 
that testing for rheumatoid factor in 1999 was negative and 
that laboratory testing as otherwise normal, aside from 
elevated cholesterol.      

The examiner ascribed the veteran's fatigue to a number of 
factors, including disturbance in the sleep cycle due to 
working nights, physical deconditioning and possible 
obstructive sleep apnea.   The examiner stated that it was 
"possible" that an undiagnosed illness may be a factor 
relating to the veteran's fatigue but that it would be 
"difficult, if not impossible, to separate this out from the 
other causes
 . . . ."  The veteran's muscle aches were ascribed to 
physical deconditioning.  

The RO issued a November 2001 SSOC which was based on an 
October 2001 rating decision.  The RO again denied the 
veteran's claims of entitlement to service connection for 
fatigue and muscle and joint pain (included mylagias and 
anthralagias) due to undiagnosed illness.  In essence, the RO 
determined that there was affirmative evidence that the 
claimed disabilities were due to caused other than 
undiagnosed illness.  See 38 C.F.R. § 3.317(c).  

Thereafter, in November 2001, the veteran withdrew his 
pending appeal concerning the issues of service connection 
for fatigue and muscle joint pain.  

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for allergic rhinitis and 
sinusitis.  

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection of generalized anxiety 
disorder with insomnia, nightmares, memory loss/impaired 
concentration and panic attacks, claimed as due to an 
undiagnosed illness.  

The veteran filed a claim to reopen in May 2002.  Additional 
evidence received since the December 2000 Board decision will 
be referred to below.  

The veteran's December 1992 claims of entitlement to service 
connection for allergic rhinitis and sinusitis and 
entitlement to service connection for generalized anxiety 
disorder with insomnia, nightmares, memory loss/impaired 
concentration and panic attacks claimed as due to an 
undiagnosed illness were denied due to a lack of competent 
evidence of an in-service incurrence of the claimed 
disabilities and lack of competent medical nexus evidence 
between the veteran's service and any then-current allergic 
rhinitis and sinusitis; or generalized anxiety disorder with 
insomnia, nightmares, memory loss/impaired concentration and 
panic attacks, including any relationship to an undiagnosed 
illness.  

The additional evidence received since the December 2000 
Board decision consists of private medical records dated from 
May 1992 until June 1998, additional private treatment 
records dated from January 1997 to July 2001, the July 2001 
VA  Persian Gulf examination; and four lay statements which 
were apparently drafted by the veteran but were signed by two 
co-workers, the veteran's ex-girlfriend and his mother.  

At the time of the December 2000 Board denial, treatment 
records indicated diagnoses of allergic rhinitis and 
sinusitis and generalized anxiety disorder with reports by 
the veteran of insomnia, nightmares, memory loss/impaired 
concentration and panic attacks claimed as due to an 
undiagnosed illness.  
Hickson element (1) current disability was therefore already 
met.  The newly submitted evidence, notably the private 
treatment records show ongoing post-service complaints of 
allergic rhinitis and sinusitis as well as post-service 
reports of sleep disturbances and treatment for anxiety.  
However, this additional evidence is in essence merely 
reiterative of evidence of record at the time of the prior 
final denial.  The Court has held that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993).  As such, the 
private medical records are not new or material as the 
records relate to the previously identified allergic rhinitis 
and sinusitis disability and to the previously identified 
generalized anxiety disorder with insomnia, nightmares, 
memory loss/impaired concentration and panic attacks claimed 
as due to an undiagnosed illness.  

The crucial elements with respect to these issues are Hickson 
element (2), in service disease or injury, and Hickson 
element (3), medical nexus.  

The December 2000 Board denial was based in part upon the 
fact that the veteran's service medical records were devoid 
of any reference to rhinitis or sinusitis or generalized 
anxiety disorder with insomnia, nightmares, memory 
loss/impaired concentration and panic attacks.  Since 
December 2000, no additional service medical records have 
been added to the claims folder.  It appears that VA has all 
of the veteran's service medical records.  As such, there was 
not then and is not now any evidence of in-service incurrence 
of disease.  To the extent that the veteran asserts that he 
suffered an in-service injury through his service in 
Southwest Asia, the veteran's service, was of record at the 
time of the prior final denial.  As such, there has not been 
submitted any new evidence concerning in-service incurrence 
of disease or injury.  

With respect to the crucial matter of medical nexus, there 
has been added to the record no new competent medical 
evidence addressing the question of medical nexus for 
generalized anxiety disorder with insomnia, nightmares, 
memory loss/impaired concentration and panic attacks.  

Statements from the June 2001 VA examination do pertain to 
the potential relationship between the veteran's current 
disability and the veteran's service.  Specifically, the 
examining physician stated that it "is not uncommon for 
adults to develop" sinusitis and rhinitis symptoms and that 
she did not see a reason to associate the veteran's 
development of these conditions with any incident of service, 
to include his service in Southwest Asia.  This evidence is 
new as it was not of record at the time of the prior final 
denial.  It is not, however, material, because the VA 
examiner's conclusion is unfavorable to the veteran's claim.  
See Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence 
that is unfavorable to the appellant is not new and 
material].  

The veteran himself continues to contend that there is a 
relationship between his service and the claimed 
disabilities. Such statements are essentially repetitive of 
statements he previously made. As such, these statements are 
not new. See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Further, such statements cannot be considered material as to 
the question of any relationship to service.  It is well 
established that laypersons such as the veteran are not 
competent to opine on medical matters such as the cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation . . . cannot 
suffice to reopen a claim under 38 U.S.C.A. 5108."

The veteran has offered the lay statements signed by his 
mother, ex-girlfriend and two co-workers.  The statements, 
too cannot be considered competent and probative as to the 
questions of in-service incurrence of disease or injury and 
medical nexus, and are therefore not new and material. 

For the reasons explained above, new and material evidence 
has not been received as to the crucial elements of the 
veteran's claim of entitlement to service connection for a 
allergic rhinitis and sinusitis and the claim of entitlement 
to service connection for generalized anxiety disorder with 
insomnia, nightmares, memory loss/impaired concentration and 
panic attacks, including as due to an undiagnosed illness.  
The claim is therefore not reopened and the benefit sought on 
appeal remains denied.  

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection of fatigue with generalized 
musculoskeletal strain, arthralgias and mylagias, claimed as 
due to an undiagnosed illness.  

The veteran filed a claim to reopen this issue in May 2002 
after withdrawing his appeal in November 2001.  Additional 
evidence received since the November 2001 RO decision will be 
referred to below.  

The veteran's December 1992 claim of entitlement to service 
connection of fatigue with generalized musculoskeletal 
strain, arthralgias and mylagias claimed as due to an 
undiagnosed illness was denied due to a lack of competent 
evidence of an in-service incurrence of the claimed 
disabilities and lack of competent medical nexus evidence 
between the veteran's service and any then-current fatigue 
with generalized musculoskeletal strain, arthralgias and 
mylagias.  

The additional evidence received since the November 2001 RO 
decision consists of private medical records dated from May 
1992 until June 1998, additional private treatment records 
dated from January 1997 to July 2001, and the lay statements 
described above.  

At the time of the November 2001 RO denial, treatment records 
indicated diagnoses of fatigue with generalized 
musculoskeletal strain, arthralgias and mylagias claimed as 
due to an undiagnosed illness.  Hickson element (1) current 
disability was therefore already met.  The newly submitted 
medical evidence described ongoing complaints of fatigue and 
muscle and joint aches.  However, as explained above, 
additional evidence of previously established continuing 
disability is in essence merely reiterative of evidence of 
record at the time of the prior final denial.  The Court has 
held that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence.  See Cornele, supra.  As such, the private 
medical records are not new or material as the records 
relates to the previously identified fatigue with generalized 
musculoskeletal strain, arthralgias and mylagias.  

The crucial elements with respect to this issue are Hickson 
element (2), in service disease or injury and Hickson element 
(3), medical nexus.  The November 2001 RO denial was based in 
part upon the fact that the veteran's service medical records 
were devoid of any reference to fatigue with generalized 
musculoskeletal strain, arthralgias and mylagias.  Since 
November 2001, no additional service medical records or other 
evidence of in-service disease or injury have been added to 
the claims folder.  To the extent that the veteran asserts 
that he suffered an in-service injury through service in 
Southwest Asia, the veteran's service was of record at the 
time of the prior final denial.  As such, there has not been 
submitted any new evidence concerning in-service incurrence 
of disease or injury.  

Turning to element (3) medical nexus, the Board notes that 
there is no new competent medical evidence addressing the 
question of medical nexus for fatigue with generalized 
musculoskeletal strain, arthralgias and mylagias.  

The veteran continues to assert that the claimed fatigue and 
muscle aches are related to his military service.  
Additionally, the veteran has offered the lay statements 
signed by his mother, ex-girlfriend and two co-workers.  As 
discussed above, these lay statements are not competent 
evidence sufficient to reopen a claim for service connection.  
See Moray and Routen, both supra; see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].


In summary, because new and material evidence relating to an 
unsubstantiated fact necessary to substantiate the claim has 
not been submitted, the claim is not reopened, and the 
benefit sought on appeal remains denied.  

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claims in the 
absence of a reopened claim. The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claims.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).  In particular, what would be required, 
at a minimum, is a statement from a health care provider 
providing a nexus between a claimed condition and the 
veteran's service.  


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for allergic rhinitis 
and sinusitis is not reopened.  The benefits sought on appeal 
remain denied.  

New and material evidence having not been received, the claim 
of entitlement to service connection of generalized anxiety 
disorder with insomnia, nightmares, memory loss/impaired 
concentration and panic attacks claimed as due to an 
undiagnosed illness is not reopened.  The benefits sought on 
appeal remain denied.  

New and material evidence having not been received, the claim 
of entitlement to service connection of fatigue with 
generalized musculoskeletal strain, arthralgias and mylagias 
claimed as due to an undiagnosed illness is not reopened.  
The benefits sought on appeal remain denied.  
  

	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


